Case 20-34656-KRH                 Doc 31      Filed 11/22/20 Entered 11/22/20 21:42:27                        Desc Main
                                             Document     Page 1 of 14


Dennis F. Dunne, Esq.    (pro hac vice pending)                      Tyler P. Brown, Esq.       (VSB No. 28072)
Andrew M. Leblanc, Esq. (pro hac vice pending)                       Justin F. Paget, Esq.      (VSB No. 77949)
Michael W. Price, Esq.   (pro hac vice pending)                      Jennifer E. Wuebker, Esq. (VSB No. 91184)
Lauren C. Doyle, Esq.    (pro hac vice pending)                      HUNTON ANDREWS KURTH LLP
MILBANK LLP                                                          Riverfront Plaza, East Tower
55 Hudson Yards                                                      951 East Byrd Street
New York, New York 10001                                             Richmond, Virginia 23219
Telephone:       (212) 530-5000                                      Telephone:         (804) 788-8200
Facsimile:       (212) 530-5219                                      Facsimile:         (804) 788-8218

Thomas R. Kreller, Esq. (pro hac vice pending)
MILBANK LLP
2029 Century Park East
33rd Floor
Los Angeles, California 90067
Telephone:       (424) 386-4000
Facsimile:       (213) 629-5063

 Proposed Co-Counsel for Debtors and Debtors in Possession

                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE EASTERN DISTRICT OF VIRGINIA
                                       RICHMOND DIVISION

                                                                 )
 In re:                                                          )          Chapter 11
                                                                 )
 GUITAR CENTER, INC. et al.,1                                    )          Case No. 20-34656 (KRH)
                                                                 )
                               Debtors.                          )          (Joint Administration Requested)
                                                                 )

                        DECLARATION OF ERIC WINTHROP
                 IN SUPPORT OF DEBTORS’ MOTION FOR ENTRY OF
            INTERIM AND FINAL ORDERS: (I) AUTHORIZING THE DEBTORS
               TO OBTAIN SENIOR SECURED PRIMING SUPERPRIORITY
             POSTPETITION FINANCING; (II) AUTHORIZING USE OF CASH
          COLLATERAL; (III) GRANTING LIENS AND PROVIDING CLAIMS WITH
         SUPERPRIORITY ADMINISTRATIVE EXPENSE STATUS; (IV) GRANTING
           ADEQUATE PROTECTION; (V) MODIFYING THE AUTOMATIC STAY;
     (VI) SCHEDULING A FINAL HEARING; AND (VII) GRANTING RELATED RELIEF




 1
        The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
        Guitar Center Holdings, Inc. (3262); Guitar Center, Inc. (0862); Guitar Center Stores, Inc. (4340); GTRC
        Services, Inc. (9503); GC Business Solutions, Inc. (3928); Guitar Center Gift Card Company, LLC (3370); Music
        & Arts Instructor Services, LLC (7811); and AVDG, LLC (4440). The Debtors’ service address is 5795 Lindero
        Canyon Rd., Westlake Village, CA 91362.


 45014.0000145014.00001
Case 20-34656-KRH           Doc 31      Filed 11/22/20 Entered 11/22/20 21:42:27                     Desc Main
                                       Document     Page 2 of 14



               I, Eric Winthrop, make this declaration pursuant to 28 U.S.C. § 1746:

                 1.       I am a Managing Director at Houlihan Lokey Capital, Inc. (“Houlihan”).

Houlihan has served as financial advisor and investment banker to the above-captioned debtors

and debtors in possession (collectively, the “Debtors”) in the chapter 11 cases commenced on

November 21, 2020 (the “Petition Date”). I submit this declaration (the “Declaration”) in support

of the Debtors’ Motion for Entry of Interim and Final Orders Pursuant to 11 U.S.C. §§ 105, 361,

362, 363, 364, 503, 506, and 507: (I) Authorizing Debtors to Obtain Senior Secured Priming

Superpriority Postpetition Financing; (II) Authorizing Use of Cash Collateral; (III) Granting

Liens and Providing Claims with Superpriority Administrative Expense Status; (IV) Granting

Adequate Protection; (V) Modifying the Automatic Stay; (VI) Scheduling a Final Hearing; and

(VII) Granting Related Relief (the “DIP Motion”).2 .

                 2.       Houlihan is an internationally recognized investment banking and financial

advisory firm, with 22 offices worldwide and more than 1,050 financial professionals, 225 of

which are in Houlihan’s Financial Restructuring Group. Houlihan is one of the leading advisors

and investment bankers to unsecured and secured creditors, debtors, acquirers, and other parties-

in-interest involved with financially troubled companies both in and outside of bankruptcy.

Houlihan Lokey has been, and is, involved in a number of large restructuring cases in the United

States, including representing debtors in: In re Promise Healthcare Group, LLC, Case No. 18-

12491 (CSS) (Bankr. D. Del. November 5, 2018); In re Heritage Home Grp. LLC, Case No. 18-

11736 (KG) (Bankr. D. Del. July 29, 2018); In re Walter Inv. Mgmt. Corp., Case No. 17-13446

(JLG) (Bankr. S.D.N.Y. Nov. 30, 2017); In re Angelica Corp., Case No. 17- 10870 (JLG) (Bankr.

S.D.N.Y. May 9, 2017); In re Gawker Media LLC, Case No. 16-11700 (SMB) (Bankr. S.D.N.Y.



2
    Capitalized terms used but not otherwise defined herein have the meanings given to them in the Motion.

                                                        2
Case 20-34656-KRH        Doc 31     Filed 11/22/20 Entered 11/22/20 21:42:27             Desc Main
                                   Document     Page 3 of 14



June 10, 2016); In re Relativity Fashion, LLC, Case No. 15-11989 (MEW) (Bankr. S.D.N.Y. Feb.

1, 2016); In re Phoenix Brands, LLC, Case No. 16-11242 (BLS) (Bankr. D. Del. Jul. 5, 2016); In

re Trump Entertainment Resorts, Inc., Case No. 14-12103 (KG) (Bankr. D. Del. Sept. 9, 2014); In

re Tactical Intermediate Holdings, Inc., Case No.14-11659 (KG) (Bankr. D. Del. July 8, 2014); In

re Northhampton Generating Co., LP, Case No. 11- 33095 (JCW) (Bankr. W.D.N.C. Dec. 5, 2011);

In re AES Thames, L.L.C., No. 11-10334 (KJC) (Bankr. D. Del. Feb. 1, 2011); In re MSR Resort

Golf Course LLC, Case No. 11-10372 (SHL) (Bankr. S.D.N.Y. Feb. 1, 2011); In re Truvo USA

LLC, No. 10-13513 (AJG) (Bankr. S.D.N.Y July 1, Case 20-11768-CSS Doc 118 Filed 07/09/20

Page 4 of 19526753739.12010); In re Mark IV Indus., Inc., Case No. 09-12705 (SMB) (Bankr.

S.D.N.Y. Apr. 30, 2009); In re Premier Inter. Holdings, Inc., Case No. 09-12019 (CSS) (Bankr.

D. Del. Jun. 13, 2009); In re Aventine Renewable Energy Holdings, Inc., Case No. 09-11214 (KG)

(Bankr. D. Del. Apr. 7, 2009); In re Foamex Inter. Inc., Case No. 09-10560 (KJC) (Bankr. D. Del.

Feb. 18, 2009); and In re Buffets Holdings, Inc., Case No. 08-10141 (MFW) (Bankr. D. Del. Jan.

22, 2008).

               3.      I have been employed by Houlihan for 22 years. Before joining Houlihan,

I was a member of the corporate finance, restructuring, and disputes group of

PricewaterhouseCoopers. During my time there, I specialized in operational consulting for

financially distressed companies as well as in valuations and litigation consulting-related projects.

I have authored or co-authored materials and/or spoken on a number of topics, including: “Trends

and Opportunities in U.S. Restructurings”; “Financial Restructuring Issues Impacting Trade

Creditors”; “Buying & Selling the Troubled Company”; and “Investing in Distressed Securities:

An Overview of an Expanding Asset Class”. I hold a B.A. in Business Economics, with honors,




                                                 3
Case 20-34656-KRH        Doc 31    Filed 11/22/20 Entered 11/22/20 21:42:27             Desc Main
                                  Document     Page 4 of 14



from the University of California, Santa Barbara and am a member of the Turnaround Management

Association and the American Bankruptcy Institute.

               4.      During the course of my career, I have advised both debtors and creditors

in financial restructurings and distressed mergers and acquisitions, raised capital for troubled

businesses, and represented debtors and creditor constituencies in bankruptcy proceedings. I have

also advised companies and creditor groups in connection with a variety of financing-related

issues, including assisting chapter 11 debtors in obtaining and negotiating the terms of debtor-in-

possession loans. My restructuring experience includes the following: Bumble Bee Foods, Intelsat

S.A., PetSmart, Skillsoft, Affinion Group, Getty Images, Charter Communications, Southern

California Edison, Education Media and Publishing Group International (a.k.a. Houghton Mifflin

Harcourt), Northwest Airlines Corp., Dex One (f.k.a. RH Donnelley), Freedom Communications,

Inc., GateHouse Media, Inc., Travelport, American Restaurant Group, Inc. (Stuart Anderson’s

Black Angus), DDi Corp., Scotia Pacific Company LLC, Silicon Graphics, Pacific Lumber

Company, Atlas Air Worldwide Holdings, Inc., Malden Mills Industries, Huntsman International

LLC, and SpectraSite Communications, Inc., among others.

               5.      Except as otherwise indicated, all statements set forth in this Declaration

are based upon my personal knowledge of the Debtors’ operations and finances gleaned during the

course of my engagement with the Debtors, information learned from my review of relevant

documents, information supplied by members of the Debtors’ management, other members of

Houlihan’s team or the Debtors’ other advisors, or my opinion informed by my experience,

knowledge, and information concerning the Debtors’ operations and financial affairs. If called

upon to testify, I could and would testify competently to the facts set forth in this Declaration on

that basis.



                                                 4
Case 20-34656-KRH        Doc 31      Filed 11/22/20 Entered 11/22/20 21:42:27          Desc Main
                                    Document     Page 5 of 14



                                       Houlihan Retention

               6.     In March 2020, Houlihan was engaged by the Debtors to act as their

investment banker in connection with the Debtors’ restructuring initiatives. Since Houlihan’s

engagement, Houlihan has worked closely with the Debtors’ management and other professionals

retained by the Debtors and has become well-acquainted with the Debtors’ capital structure,

liquidity needs, and business operations. Contemporaneously with the Debtors’ consideration of

a potential chapter 11 filing, Houlihan worked closely with their management to evaluate chapter

11 financing needs and alternatives available to the Debtors.

                                    The Debtors’ Funded Debt

               7.     The Debtors have approximately $1,339.8 million in aggregate principal

amount of outstanding funded debt, consisting of $954.7 million in secured funded debt and $385.1

million in unsecured funded debt.

               8.     The Debtors’ secured funded debt consists of: (i) approximately $279.0

million in principal amount of borrowings and approximately $7.6 million of letters of credit

outstanding under an asset-based revolving credit agreement (as amended, restated, amended and

restated, or otherwise modified from time to time, the “Prepetition ABL Facility”, and the lenders

under the Prepetition ABL Facility, the “Prepetition ABL Lenders”); (ii) approximately $35.7

million in aggregate principal amount outstanding under the 10.000% Senior Secured

Superpriority Notes due 2022 (the “Superpriority Secured Notes”, and the holders of the

Superpriority Secured Notes, the “Superpriority Secured Noteholders”); and (iii) $640.0 million

in aggregate principal amount outstanding under the 9.500% Senior Secured Notes due 2021 (the

“Secured Notes”, and the holders of the Senior Secured Notes, the “Secured Noteholders”, and

together with the Superpriority Secured Noteholders, the “Senior Secured Noteholders”, and the



                                                5
Case 20-34656-KRH            Doc 31      Filed 11/22/20 Entered 11/22/20 21:42:27                      Desc Main
                                        Document     Page 6 of 14



Senior Secured Noteholders together with the Prepetition ABL Lenders, the “Prepetition Secured

Lenders”).

                 9.       The Debtors’ obligations under the ABL Credit Agreement, Superpriority

Secured Notes, and Secured Notes are secured by “criss-crossing” senior- and junior-priority liens

on substantially all of the Debtors’ assets: (a) the Prepetition ABL Facility is secured by a first-

priority lien on the Debtors’ inventory, accounts receivable, cash and deposit accounts, and

proceeds of the foregoing (the “ABL Priority Collateral”) and a third-priority lien on the Debtors’

capital stock, intellectual property, and other assets that do not constitute ABL Priority Collateral

and proceeds of the foregoing (the “Notes Priority Collateral”), in each case, subject to certain

permitted liens and exceptions; (b) the Superpriority Secured Notes are secured by a first-priority

lien on the Notes Priority Collateral and a second-priority lien on the ABL Priority Collateral, in

each case, subject to certain permitted liens and exceptions; and (c) the Secured Notes are secured

by a third-priority lien on the ABL Priority Collateral and a second-priority lien on the Notes

Priority Collateral, in each case, subject to certain permitted liens and exceptions, as further

explained in the First Day Declaration.

                 10.      The Debtors’ unsecured funded debt consists of two issuances of unsecured

notes in an aggregate principal amount of approximately $385.1 million (the “Unsecured Notes”).3

                The Debtors’ Need for DIP Financing and Use of Cash Collateral

                 11.      The Debtors require immediate access to DIP financing so that they can

stabilize their business, fund the administration of these cases, and provide sufficient runway to

execute their consensual restructuring transactions. The Debtors are entering chapter 11 with



3
    A comprehensive description of the Debtors’ business and operations, capital structure and the events leading to
    the commencement of these cases can be found in the Declaration of Tim Martin, Chief Financial Officer of
    Guitar Center, Inc., in Support of Chapter 11 Petitions and First Day Motions (the “First Day Declaration”).

                                                         6
Case 20-34656-KRH        Doc 31     Filed 11/22/20 Entered 11/22/20 21:42:27             Desc Main
                                   Document     Page 7 of 14



limited cash on hand, and the Prepetition Secured Lenders’ consent to the use of their cash

collateral is conditioned upon the transactions contemplated in the Restructuring Support

Agreement, including the Debtors’ access to DIP financing. Without access to DIP financing, and

the associated use of the Prepetition Secured Lenders’ cash collateral, I believe that the Debtors

would not be able to fund costs associated with these cases and consummate the restructuring

transactions envisioned in the Restructuring Support Agreement.

               12.     Critically, the Debtors have commenced these cases at the most sensitive

time of year for a retailer: the start of the holiday season. In fact, the Debtors seek entry of the

Interim Order in the same week as Black Friday. As is the case with most retail companies, the

Debtors must pay employees and vendors to continue to receive and sell merchandise and to stock

shelves. These key considerations are heightened during the holiday period when many retailers

earn a significant portion of their annual earnings. Based on my experience with the retail industry,

the health of the Debtors’ business, if not its very survival, hinges on continued ordinary course

operations during the period covered by these prepackaged cases.

               13.     In advance of the commencement of these cases, the Debtors, with the

assistance of their advisors, evaluated their cash flow and liquidity needs in a chapter 11 scenario

to determine how much DIP financing the Debtors would reasonably need to operate their

businesses and pay the expenses of a chapter 11 process while consummating their consensual

prepackaged plan of reorganization (the “Plan”). The sizing of the DIP financing and the cash

collateral forecasts reflect the Debtors’ assumptions as to the liquidity needed to operate the

Debtors’ business and fund administrative costs of these cases.

               14.     I believe that, absent authority to access DIP financing (and the associated

use of the Prepetition Secured Lenders’ cash collateral), even for a limited period of time, the



                                                 7
Case 20-34656-KRH           Doc 31    Filed 11/22/20 Entered 11/22/20 21:42:27           Desc Main
                                     Document     Page 8 of 14



Debtors would be unable to continue operating their business, resulting in a deterioration of value,

immediate and irreparable harm to the Debtors’ estates, and the corresponding inability to

effectuate the restructuring transaction embodied in the Plan. Based on the Debtors’ current

financial condition and the costs associated with these cases and their ongoing business operations,

I believe that the Debtors’ liquidity needs will be satisfied if the Debtors are authorized to borrow

under the DIP Facilities.

               15.     While the Debtors are in need of an immediate infusion of liquidity, the

Debtors have a fundamentally valuable going concern and an experienced management team.

Critically, on November 13, 2020 the Debtors executed the Restructuring Support Agreement with

the Creditor Support Parties and the Investor Support Parties (as each is defined in the

Restructuring Support Agreement). The Restructuring Support Agreement carries the support of

(i) the holders of 100% in aggregate principal amount of the Superpriority Secured Notes; (ii) the

holders of over 71% in aggregate principal amount of the Secured Notes; (iii) the holders of 84%

in aggregate principal amount of the Unsecured Notes; and (iv) the holder of substantially all of

the Debtors’ existing common equity. In addition, the Debtors continue to collaborate with Wells

Fargo Bank, National Association, as administrative agent and collateral agent under the

Prepetition ABL Facility (in such capacity, the “Prepetition ABL Agent”), at which (or at an

affiliate of which) most of the Debtors’ bank accounts and cash are held and which will serve as

the ABL DIP Agent under the ABL DIP Facility. Further, the Debtors will use proceeds of the

DIP Facilities to pay in full the Prepetition ABL Obligations, which, based on the most recent

borrowing base, do not exceed the value of the ABL Priority Collateral. Based on discussions

with other participants and advisors, the consensual restructuring transactions contemplated under




                                                 8
Case 20-34656-KRH        Doc 31     Filed 11/22/20 Entered 11/22/20 21:42:27             Desc Main
                                   Document     Page 9 of 14



the Restructuring Support Agreement depend on the availability of the borrowings under the DIP

Facilities.

               16.     As a result of the Restructuring Support Agreement, the Debtors

commenced solicitation of votes on the Plan prior to the Petition Date with the overwhelming

support of stakeholders spanning the Debtors’ capital structure. The Debtors therefore have a clear

and expeditious path to emergence, and the DIP Facilities will permit the Debtors to complete the

restructuring transactions that will enable them to successfully reorganize. Moreover, because the

Debtors expect, subject to Court approval, to consummate the Plan at or soon after the Final

Hearing on the DIP Motion (and are requesting that the Final Hearing on the DIP Motion occur on

the same day as the hearing on the confirmation of the Plan), the Debtors do not anticipate their

liquidity needs following entry of the Final Order to be substantial. Instead, in the time leading up

to the Final Hearing, I understand, based on discussions with the Debtors’ management and other

advisors, that most prepetition (and a substantial amount of postpetition) amounts owed to the

Debtors’ vendors will come due under normal payment terms.

                                   The DIP Marketing Process

               17.     Leading up to the Petition Date, the Debtors, with the assistance of their

advisors, including Houlihan, engaged in a thorough competitive marketing process to obtain

postpetition DIP financing on the best available terms. The Debtors and their advisors conducted

extensive negotiations with potential DIP lenders, including existing members of the Debtors’

capital structure. This process resulted in two sources of DIP financing—the Term DIP Facility

and the ABL DIP Facility.

               18.     In the build up to the execution of the Restructuring Support Agreement,

the Debtors, with the assistance of their advisors, including Houlihan, negotiated heavily with key

holders in their existing capital structure while at the same time conducted an extensive marketing
                                                 9
Case 20-34656-KRH        Doc 31    Filed 11/22/20 Entered 11/22/20 21:42:27              Desc Main
                                  Document     Page 10 of 14



process. Beginning in October 2020, the Debtors and Houlihan sought alternative DIP financing

packages from potential third-party lenders on more favorable terms. The Debtors’ advisors

contacted 20 financial institutions to solicit offers for providing DIP financing to the Debtors on a

junior lien basis and/or a priming basis. The Debtors’ advisors made it clear to the potential third-

party financing sources that the Debtors were willing and open to evaluate any realistic financing

structures, regardless of form, type, structure or size, provided such financing structures would

meet the Debtors’ projected liquidity needs. The Debtors’ advisors sent non-disclosure agreements

(“NDAs”) to 12 potential lenders and ultimately executed NDAs with 11 of these potential lenders.

Each party that executed an NDA received comprehensive diligence files with detailed information

regarding the Debtors, as well as an overview presentation to guide their decision-making

processes. The Debtors then received term sheets from 4 of these potential lenders.

               19.     In spite of these efforts and multiple rounds of telephonic conversations

with each of the potential lenders who had executed NDAs, none of the third parties ultimately

was able to submit a viable alternative proposal for DIP financing. No potential third-party lender

was willing to provide debtor-in-possession financing to the Debtors on an unsecured basis or

junior to the obligations owed to the Prepetition Secured Lenders. Instead, each potential lender

providing feedback on a potential financing proposal indicated that they would require priming

liens on the Debtors’ assets, and some parties would not consider providing a financing proposal

without the explicit support of the Prepetition Secured Lenders.

               20.     Further to this marketing process, the ad hoc group of secured noteholders

represented by Stroock & Stroock & Lavan LLP and McGuireWoods LLP, as counsel, and

Province, Inc., as financial advisor (the “Ad Hoc Group of Secured Noteholders”) that collectively

holds a majority of the Secured Notes and the Superpriority Secured Notes, together with certain



                                                 10
Case 20-34656-KRH        Doc 31    Filed 11/22/20 Entered 11/22/20 21:42:27              Desc Main
                                  Document     Page 11 of 14



other holders of Superpriority Secured Notes (collectively, the “Term DIP Commitment Parties”),

proposed a term sheet for the Term DIP Facility, as an integrated part of a broader restructuring

transaction. The Debtors, with the assistance of their advisors, evaluated the proposal, considering,

among other factors: the terms and conditions in light of the Debtors’ needs; the proposed

economics; the perceived ability of the proposed lenders to fully commit and underwrite the

facility; the proposed financing structure (including the use of proceeds to repay in full the

Prepetition ABL Obligations); the perceived deal risk; and the proposed covenants.

               21.     After numerous rounds of negotiations over the course of several weeks,

during which the Debtors and their advisors endeavored to obtain the best possible DIP financing

for the Debtors, the parties have arrived at the proposed $325 million term loan provided by the

Term DIP Commitment Parties. During this process, the Debtors and their advisors also negotiated

extensively with the Prepetition ABL Agent to secure a $50 million ABL DIP Facility to fund

these cases.

               22.     All negotiations between the Debtors and each of the Term DIP

Commitment Parties and the Prepetition ABL Agent regarding the terms of each DIP Facility and

the consensual use of cash collateral were conducted in good faith and at arms’-length. Ultimately,

the Debtors and their advisors determined, and I believe, that none of the potential third-party

lenders contacted was able to offer DIP financing that was on better terms than the DIP Facilities

resulting from the negotiations. The relative attractiveness of the DIP Facilities was even more

pronounced by the fact that the vast majority of the Debtors’ assets are encumbered by liens

granted to the Prepetition Secured Lenders, such that any potential third-party financing would

have to be either fully or partially unsecured, be on a junior basis, or “prime” the Prepetition

Secured Lenders’ liens. The DIP Facilities allow the Debtors to preserve cash management service



                                                 11
Case 20-34656-KRH         Doc 31    Filed 11/22/20 Entered 11/22/20 21:42:27              Desc Main
                                   Document     Page 12 of 14



continuity. The DIP Facilities also permit the Debtors to use the Prepetition Secured Lenders’

cash collateral pursuant to an approved budget in exchange for, among other things, adequate

protection for the Prepetition Secured Lenders in the form of replacement liens, superpriority

administrative expense claims, current pay on interest at the default rate (but not in the case of the

Secured Noteholders) and the payment of certain fees and expenses (which, in the case of the

Prepetition ABL Secured Parties, is only until such time as the Prepetition ABL Obligation are

paid in full).

                                  Overview of the DIP Facilities

                 23.   The proposed DIP Facilities includes two sources of DIP financing—the

Term DIP Facility and the ABL DIP Facility. The Term DIP Facility, provided by the Term DIP

Commitment Parties, consists of a $325 million term loan. The ABL DIP Facility, provided by

the Prepetition ABL Agent, consists of a $50 million ABL facility.

                 24.   Under the proposed Interim Order, the Debtors are authorized to use Cash

Collateral and proceeds of the DIP Facilities for working capital, other general corporate purposes,

and payments of the costs of administration of these cases, including, in particular, the payment in

full in cash of the Prepetition ABL Obligations, and payment of certain other permitted prepetition

claims.

                 25.   The DIP Loan Documents contain milestones that the Debtors must meet

throughout these cases. The milestones are consistent with those set forth in the Restructuring

Support Agreement and were negotiated by the DIP Lenders as a condition to providing the DIP

Facilities. Given the financial and operating condition of the Debtors and their negotiations with

other potential DIP lenders, I believe these milestones reflect the best executable terms available

to the Debtors as of the Petition Date, afford the Debtors adequate time to consummate the



                                                 12
Case 20-34656-KRH         Doc 31    Filed 11/22/20 Entered 11/22/20 21:42:27                 Desc Main
                                   Document     Page 13 of 14



prepackaged Plan and the Restructuring Transaction and are therefore reasonable under the

circumstances.

                 26.    Accordingly, based upon the marketing process conducted, I believe the

proposed DIP Facilities are, collectively, the financing package that best suits the Debtors’ needs.

Importantly, the DIP Facilities will play a critical role in the Debtors’ ability to operate postpetition

and minimize business disruptions during the crucial holiday season, stabilize the Debtors during

the administration of these cases, and ensure sufficient liquidity to stock sufficient inventory.

                         The Costs of the DIP Financing Are Reasonable

                 27.    Based on my experience as a restructuring professional and my

understanding of the Debtors’ capital structure and need for postpetition financing, I believe the

interest rate and other consideration payable under each DIP Facility are reasonable under the

circumstances and current industry environment. The contemplated payments and other economic

terms of the DIP Facilities were the subject of arm’s length and good faith negotiations and are, in

the aggregate, generally consistent with the costs of debtor-in-possession financings in comparable

circumstances in today’s market for similarly situated businesses. Further, the exit payment to the

lenders of the Term DIP Facility is reasonable. These economic terms are an integral component

of the DIP Facilities and were required by each of the Prepetition ABL Agent and the Senior

Secured Noteholders separately.

                 28.    The proposed DIP Facilities provide the Debtors a path to an expeditious

chapter 11 balance-sheet reorganization and ensure that the Debtors will have access to the

liquidity projected by the Debtors’ management and advisors to be necessary to allow the Debtors

to continue to operate their business, repay the Prepetition ABL Obligations in full, and implement




                                                   13
Case 20-34656-KRH         Doc 31    Filed 11/22/20 Entered 11/22/20 21:42:27            Desc Main
                                   Document     Page 14 of 14



a consensual prepackaged restructuring embodied in the Plan for the benefit of the Debtors’ estates

and stakeholders.

                 29.    It is my opinion that the Debtors have evaluated all of the reasonably

available options for postpetition financing within the available timeframe and that the DIP

Facilities represents the best currently available option for meeting the Debtors’ financing needs

and chapter 11 goals.

                 30.    Accordingly, I believe that the Debtors’ obtaining the proposed DIP

Facilities reflects a sound exercise of the Debtors’ business judgment, and that each DIP Facilities

should be approved on the terms and conditions described in the DIP Loan Documents and the

Interim Order.

                 31.    Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

foregoing statements are true and correct to the best of my knowledge, information, and belief.

Dated: November 22, 2020
       Richmond, Virginia

                                              /s/ Eric Winthrop
                                              Eric Winthrop




                                                14
